EXHIBIT 99.1 CGI Group Inc. Management’s Discussion and Analysis of Financial Position and Results of Operations For the third quarter ended June 30, 2010 July 27, 2010 BASIS OF PRESENTATION This Management’s Discussion and Analysis of Financial Position and Results of Operations (“MD&A”) is the responsibility of management and has been reviewed and approved by the Board of Directors. This MD&A has been prepared in accordance with the requirements of the Canadian Securities Administrators. The Board of Directors is ultimately responsible for reviewing and approving the MD&A. The Board of Directors carries out its responsibility mainly through its Audit and Risk Management Committee, which is appointed by the Board of Directors and is comprised entirely of independent and financially literate directors. Throughout this document, CGI Group Inc. is referred to as “CGI”, “we”, “our”or “Company”. This MD&A provides information management believes is relevant to an assessment and understanding of the consolidated results of operations and financial condition of the Company. This document should be read in conjunction with the consolidated financial statements and the notes thereto for the three and nine months ended June 30, 2010 and 2009, and with the fiscal 2009 Annual Report. CGI’s accounting policies are in accordance with Canadian generally accepted accounting principles (“GAAP”) of the Canadian Institute of Chartered Accountants (“CICA”). These differ in some respects from generally accepted accounting principles in the United States (“US GAAP”). Our reconciliation of results reported in accordance with GAAP to US GAAP can be found in Note 14 to the consolidated financial statements. All dollar amounts are in Canadian dollars unless otherwise indicated. The following are the three primary objectives of this MD&A: · Provide a narrative explanation of the consolidated financial statements through the eyes of management; · Provide the context within which the consolidated financial statements should be analyzed, by giving enhanced disclosure about the dynamics and trends of the Company’s business; and · Provide information to assist the reader in ascertaining the likelihood that past performance is indicative of future performance. In order to achieve these objectives, this MD&A is presented in the following main sections: Corporate Overview – includes a description of our business and how we generate revenue as well as the markets in which we operate.In addition, we also summarize significant developments and certain financial highlights for the quarter; Financial Review – discusses year-over-year changes to operating results for the three and nine months ended June 30, 2010 and 2009, describing the factors affecting revenue and earnings on a consolidated and reportable segment basis, and also by describing the factors affecting changes in the major expense categories. Also discussed are bookings broken down by geography and vertical market; Liquidity and Capital Resources – discusses changes in cash flows from operating, investing and financing activities and describes the Company’s liquidity and available capital resources; and Critical Accounting Estimates, Future Accounting Changes, and Risks and Uncertainties – explains the areas in the financial statements where critical estimates and assumptions are used to calculate amounts in question. In addition, we provided an update on the status of the International Financial Reporting Standards (“IFRS”) changeover project. We have also included a discussion of the risks affecting our business activities and what may be the impact if these risks are realized. CGI GROUP INC. 1 CGI Group Inc. Management’s Discussion and Analysis of Financial Position and Results of Operations For the third quarter ended June 30, 2010 MATERIALITY OF DISCLOSURES This MD&A includes information we believe is material to investors. We consider something to be material if it results in, or would reasonably be expected to result in, a significant change in the market price or value of our shares, or if it is likely that a reasonable investor would consider the information to be important in making an investment decision. FORWARD-LOOKING STATEMENTS All statements in this MD&A that do not directly and exclusively relate to historical facts constitute “forward-looking statements” within the meaning of that term in Section 27A of the United States Securities Act of 1933, as amended, and Section 21E of the United States Securities Exchange Act of 1934, as amended, and are “forward-looking information” within the meaning of Canadian securities laws. These statements and this information represent CGI’s intentions, plans, expectations and beliefs, and are subject to risks, uncertainties and other factors, of which many are beyond the control of the Company. These factors could cause actual results to differ materially from such forward-looking statements or forward-looking information. These factors include but are not restricted to: the timing and size of new contracts; acquisitions and other corporate developments; the ability to attract and retain qualified members; market competition in the rapidly evolving IT industry; general economic and business conditions; foreign exchange and other risks identified in the MD&A, in CGI’s Annual Report on Form 40-F filed with the U.S. Securities and Exchange Commission (filed on EDGAR at www.sec.gov), the Company’s Annual Information Form filed with the Canadian securities authorities (filed on SEDAR at www.sedar.com), as well as assumptions regarding the foregoing. The words “believe,” “estimate,” “expect,” “intend,” “anticipate,” “foresee,” “plan,” and similar expressions and variations thereof, identify certain of such forward-looking statements or forward-looking information, which speak only as of the date on which they are made. In particular, statements relating to future performance are forward-looking statements and forward-looking information. CGI disclaims any intention or obligation to publicly update or revise any forward-looking statements or forward-looking information, whether as a result of new information, future events or otherwise, except as required by applicable law. Readers are cautioned not to place undue reliance on these forward-looking statements or on this forward-looking information. You will find more information about the risks that could cause our actual results to differ significantly from our current expectations in the Risks and Uncertainties section. NON-GAAP MEASURES The reader should note that the Company reports its financial results in accordance with GAAP. However, in this MD&A, certain non-GAAP financial measures are used: 1. Earnings from continuing operations before interest on long-term debt, interest income, other expenses (income), gain on sale of assets, and income tax expense (“adjusted EBIT”); 2. Constant currency growth; 3. Days Sales Outstanding (“DSO”); 4. Return on Invested Capital (“ROIC”); 5. Return on Equity (“ROE”); and 6. Net Debt to Capitalization ratio. Management believes that these non-GAAP measures provide useful information to investors regarding the Company’s financial condition and results of operations as they provide additional measures of its performance. These non-GAAP measures do not have any standardized meaning prescribed by GAAP and are therefore unlikely to be comparable to similar measures presented by other issuers. These measures should be considered as supplemental in nature and not as a substitute for the related financial information prepared in accordance with GAAP. A reconciliation of adjusted EBIT to its closest GAAP measure can be found on page 17. Definitions of constant currency growth, DSO, ROIC, ROE, and net debt to capitalization are provided on pages 8 and 9. A discussion of net debt to capitalization, ROIC, ROE and DSO can be found on page 22. CGI GROUP INC. 2 CGI Group Inc. Management’s Discussion and Analysis of Financial Position and Results of Operations For the third quarter ended June 30, 2010 RESTATEMENT OF PRIOR PERIODS As of the first quarter of fiscal 2010, CGI adopted Section 1602, “Non-Controlling Interests” retrospectively. This MD&A reflects the impacts of these restatements on the consolidated financial statements for the three and nine months ending June 30, 2009. Please refer to Note 1 of our consolidated financial statements for further details. Transfer Agent Computershare Investor Services Inc. (800) 564-6253 Investor Relations Lorne Gorber Vice-President, Global Communications & Investor Relations Telephone: (514) 841-3355 lorne.gorber@cgi.com CGI GROUP INC. 3 Management’s Discussion and Analysis of Financial Position and Results of Operations For the third quarter ended June 30, 2010 Table of Contents CORPORATE OVERVIEW 5 ABOUT CGI 5 VISION AND STRATEGY 5 COMPETITIVE ENVIRONMENT 6 QUARTERLY VARIANCES 6 Q3 2010 HIGHLIGHTS 6 ACQUISITION OF STANLEY INC. 6 SHARE REPURCHASE PROGRAM 7 OVERVIEW OF Q3 2010 8 KEY PERFORMANCE MEASURES 8 SELECTED QUARTERLY INFORMATION 9 FINANCIAL REVIEW 10 BOOKINGS AND BOOK-TO-BILL RATIO 10 FOREIGN EXCHANGE 10 REVENUE DISTRIBUTION 11 REVENUE VARIATION AND REVENUE BY SEGMENT 12 OPERATING EXPENSES 14 ADJUSTED EBIT BY SEGMENT 15 EARNINGS FROM CONTINUING OPERATIONS BEFORE INCOME TAXES 17 NET EARNINGS 18 LIQUIDITY 18 CASH PROVIDED BY CONTINUING OPERATING ACTIVITIES 19 CASH USED IN CONTINUING INVESTING ACTIVITIES 19 CASH USED IN CONTINUING FINANCING ACTIVITIES 20 EFFECT OF FOREIGN EXCHANGE RATE CHANGES ON CASH AND CASH EQUIVALENTS FROM CONTINUING OPERATIONS 20 CONTRACTUAL OBLIGATIONS 20 CAPITAL RESOURCES 21 FINANCIAL INSTRUMENTS AND HEDGES 21 SELECTED MEASURES OF LIQUIDITY AND CAPITAL RESOURCES 22 OFF-BALANCE SHEET FINANCING AND GUARANTEES 22 CAPABILITY TO DELIVER RESULTS 23 RELATED PARTY TRANSACTIONS 24 JOINT VENTURE: SUPPLEMENTARY INFORMATION 24 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 24 CHANGES IN ACCOUNTING POLICIES 25 CRITICAL ACCOUNTING ESTIMATES 25 FUTURE ACCOUNTING CHANGES 28 RISKS AND UNCERTAINTIES 32 RISKS RELATED TO THE MARKET 32 RISKS RELATED TO OUR INDUSTRY 32 RISKS RELATED TO OUR BUSINESS 33 INTEGRITY OF DISCLOSURE 36 LEGAL PROCEEDINGS 37 CGI GROUP INC. 4 Management’s Discussion and Analysis of Financial Position and Results of Operations For the third quarter ended June 30, 2010 CORPORATE OVERVIEW About CGI Founded in 1976 and headquartered in Montreal, Canada, CGI is one of the largest independent providers of end-to-end information technology services (“IT services”) and business process services to clients worldwide, utilizing a flexible, cost efficient delivery model. CGI and its affiliated companies have approximately 26,000 professionals in 16 countries. The Company’s delivery model provides for work to be carried out onsite at client premises, or through one of its centres of excellence located in North America, Europe and India. We also have a number of leading business solutions that support long-term client relationships. Our services are broken down as: · Consulting – CGI provides a full range of IT and management consulting services, including business transformation, IT strategic planning, business process engineering and systems architecture. · Systems integration – CGI integrates and customizes leading technologies and software applications to create IT systems that respond to clients’ strategic needs. · Management of IT and business functions (“outsourcing”) – Clients delegate entire or partial responsibility for their IT or business functions to CGI to achieve significant savings and access the best suited technology, while retaining control over strategic IT and business functions. As part of such agreements, we implement our quality processes and practices to improve the efficiency of the clients’ operations. We also integrate clients’ operations into our technology network. Finally, we may take on specialized professionals from our clients, enabling our clients to focus on key operations. Services provided as part of an outsourcing contract may include development and integration of new projects and applications; applications maintenance and support; technology infrastructure management (enterprise and end-user computing and network services); transaction and business processing, as well as other services such as payroll and document management services. Outsourcing contracts typically have terms from five to ten years and may be renewable. CGI offers its end-to-end services to a focused set of industry vertical markets (“verticals”) where we have developed extensive and deep subject matter expertise. This allows us to fully understand our clients’ business realities and to have the knowledge and solutions needed to advance their business goals. Our targeted verticals include government and healthcare, financial services, telecommunications and utilities, retail anddistribution, and manufacturing. Our 100+ proprietary business solutions help shape opportunities and drive incremental value for our clients. Examples of these include Enterprise Resource Planning solutions, credit and debt collections, tax and spend management, claims auditing and fraud detection, and energy management. We take great pride in delivering high quality services to our clients. To do so consistently, we have implemented and maintained the International Organization for Standardization (“ISO”) quality program. We firmly believe that by designing and implementing rigorous service delivery quality standards, followed by continuous monitoring of conformity with those standards, we are best able to satisfy our clients’ needs. As a measure of the scope of our ISO program, all of our revenue was generated by business units having successfully obtained certification. Our operations are managed in three operating segments (“reporting segments” or “segments”), in addition to Corporate services, namely: Canada, the United States and India (“U.S.”), and Europe and Asia Pacific (“Europe”). The segments are based on a delivery view and the results incorporate domestic activities as well as impacts from our delivery model utilizing our centres of excellence. Vision and Strategy Our strategy is based on long-term fundamentals and has not changed since September 30, 2009. Please refer to our 2009 Annual Report or visit www.cgi.com for further details. CGI GROUP INC. 5 Management’s Discussion and Analysis of Financial Position and Results of Operations For the third quarter ended June 30, 2010 Competitive Environment There have been no significant changes to the description outlined in our 2009 Annual Report. Quarterly Variances Please refer to our 2009 Annual Report for the section outlining the factors causing quarterly variances. Q3 2010 HIGHLIGHTS This quarter marks the second consecutive quarter of constant currency growth for CGI.As with the global economic markets, growth has been slow but improving.Clients are slowly regaining confidence in the market for IT services and have started to reinvest where appropriate.The cost control measures and restructuring efforts we have put in place have helped us maintain and even grow our margins during the recession and the early stages of the recovery.Highlights for the quarter are: · Bookings of $838 million; · Book-to-bill ratio of 113% for the last 12 months; · Constant currency growth of 0.7%; · Adjusted EBIT margin remained strong at 13.8%; · Basic and diluted EPS from continuing operations grew by 20.0%; · Return on invested capital reached a record level of 16.8%; · Cash and short-term investments balance remained strong at $406 million; · DSO improved to 36 days from 41 days a year ago; and · Repurchased 7.1 million Class A shares of the Company. Acquisition of Stanley Inc. On May 7, 2010, CGI announced a definitive merger agreement with Stanley, Inc. (“Stanley”) a provider of information technology services and solutions to U.S. defense, intelligence and federal civilian government agencies. CGI commenced the cash tender offer to acquire all of Stanley’s outstanding shares of common stock at US$37.50 per share (representing an enterprise value of approximately US$1.07 billion). The transaction will be funded from CGI’s cash on hand and existing credit facilities. The closing of the tender offer, which is expected to occur during the fall of 2010, is subject to terms and conditions, including the tender of at least a majority of Stanley’s shares and regulatory approvals. Stanley’s operations will increase our scale and capabilities to serve the U.S. Federal Government expanding our offering into the defense and intelligence space. This acquisition will result in nearly 50% of our total revenue being delivered from our U.S. operations. For the current quarter, we expensed approximately $4.2 million of acquisition-related costs. Capital Stock and Options Outstanding (as at July 21, 2010) 245,531,590 Class A subordinate shares 33,608,159 Class B shares 26,901,375 options to purchase Class A subordinate shares CGI GROUP INC. 6 Management’s Discussion and Analysis of Financial Position and Results of Operations For the third quarter ended June 30, 2010 Q3 2010 Trading Summary CGI's shares are listed on the Toronto Stock Exchange (“TSX”) (stock quote – GIB.A) and the New York Stock Exchange (“NYSE”) (stock quote – GIB) and are included in the S&P/TSX Composite Index, the S&P/TSX Capped Information Technology and Midcap Indices, and the Dow Jones Sustainability Index. TSX (CDN$) NYSE (US$) Open: Open: High: High: Low: Low: Close: Close: Canadian average daily trading volumes: U.S. average daily trading volumes: Includes the average daily volumes of both the TSX and Alternative Trading Systems. Stock Performance SHARE REPURCHASE PROGRAM On January 27, 2010, the Company’s Board of Directors authorized and received the approval from the TSX for the renewal of the Normal Course Issuer Bid (“NCIB”) to purchase of up to 10% of the public float of the Company’s Class A subordinate shares during the next year. The NCIB enables CGI to purchase, on the open market, up to 25,151,058 Class A subordinate shares for cancellation. The Class A subordinate shares may be purchased under the NCIB commencing February 9, 2010 and ending on the earlier of February 8, 2011, or the date on which the Company has either acquired the maximum number of Class A shares allowable under the NCIB, or elects to terminate the NCIB. During the third quarter of 2010, the Company repurchased 7,088,516 of its Class A subordinate shares for $111.8 million at an average price of $15.78. Included in the number of Class A subordinate shares outstanding are 458,500 shares which were repurchased at the end of the quarter, were held by the Company, but cancelled after June 30, 2010. Since the beginning of the fiscal year on October 1, 2009, the Company repurchased 27,483,385 of its Class A subordinate shares for $393.3 million at an average price including commissions of $14.31. CGI GROUP INC. 7 Management’s Discussion and Analysis of Financial Position and Results of Operations For the third quarter ended June 30, 2010 OVERVIEW OF Q3 2010 Key Performance Measures We use a combination of financial measures, ratios, and non-GAAP measures to assess our company’s performance. The table below summarizes our most relevant key performance measures. The calculated results and discussion of each indicator follow in the subsequent sections. Profitability · Adjusted EBIT – is a measure of earnings before items not directly related to the cost of operations, such as financing costs, and income taxes (see definition on p. 2). Management believes this best reflects the profitability of our operations. · Diluted earnings per share from continuing operations attributable to shareholders of CGI – is a measure of earnings generated for shareholders on a per share basis, assuming all in-the-money options outstanding are exercised. Liquidity · Cash provided by continuing operating activities – is a measure of cash generated from managing our day-to-day business operations. We believe strong operating cash flow is indicative of financial flexibility, allowing us to execute our corporate strategy. · Days sales outstanding – is the average number of days to convert our trade receivables and work in progress into cash. Management tracks this metric closely to ensure timely collection, healthy liquidity, and is committed to maintaining a DSO below its 45-day target. Growth · Constant currency growth – is a measure of revenue growth before foreign currency impacts. We believe that it is helpful to adjust revenue to exclude the impact of currency fluctuations to better understand trends in the business. · Backlog – represents management’s best estimate of revenue to be realized in the future based on the terms of respective client agreements active at a point in time. · Book-to-Bill ratio – is a measure of the proportion of contract wins to our revenue in the period. This metric allows management to monitor the company’s business development efforts to ensure we grow our backlog and the business over time. Management remains committed to maintaining a target ratio greater than 100% over a 12-month period. Management believes that the longer period is a more effective measure as the size and timing of bookings could cause this measurement to fluctuate significantly if taken for only a three-month period. Capital Structure · Net Debt to Capitalization ratio – is a measure of our level of financial leverage net of our cash and short-term investment position. Management uses this metric to monitor the proportion of debt versus capital used to finance our operations and it provides insight into our financial strength. · Return on Equity – is a measure of the rate of return on the ownership interest of our shareholders. Management looks at ROE to measure its efficiency at generating profits for the Company’s shareholders and how well the Company uses the invested funds to generate earnings growth. · Return on Invested Capital – is a measure of the Company’s efficiency at allocating the capital under its control to profitable investments. Management examines this ratio to assess how well it is using its money to generate returns. CGI GROUP INC. 8 Management’s Discussion and Analysis of Financial Position and Results of Operations For the third quarter ended June 30, 2010 Selected Quarterly Information June 30, Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, Sept. 30, As at and for the three months ended Growth Backlog1 (in millions of dollars) Bookings (in millions of dollars) Book-to-bill ratio 93
